Citation Nr: 0803755	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Tallahassee Memorial Hospital on 
May 20, 2005.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Tallahassee 
Memorial Hospital on May 20, 2005.


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran underwent blood testing and a CT scan of his 
head in order to rule out the possibility of cerebrovascular 
accident at Tallahassee Memorial Hospital on May 20, 2005.

3.  VA payment or reimbursement of the costs of the May 20, 
2005, care was not authorized.

4.  The medical expenses incurred on May 20, 2005, were 
incurred as a result of medical emergency and because a VA or 
other government facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred on May 20, 2005, have 
been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 38 C.F.R. 
§§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2007); Malone v. Gober, 10 Vet. App. 539 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2007).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran does not allege that he should be reimbursed on 
the grounds that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  The 
veteran does not have any health insurance aside from 
Medicare.

The record reflects that in May 2005 the veteran began to 
experience numbness in the lower portion of his upper 
extremities.  The veteran asserts that as he had a previous 
history of three cerebrovascular accidents (CVA's), he 
contacted his VA physicians, including a neurologist, prior 
to seeking private medical attention.  His physicians 
reportedly advised the veteran that he may be having a CVA, a 
life-threatening condition, and advised him to seek emergency 
medical treatment.  

The veteran reported to the emergency room at Tallahassee 
Memorial Hospital on May 20, 2005, with a one-week history of 
numbness and decreased sensation in his lower arms.  He 
additionally reported a previous history of three brain 
aneurysms.  At the time of his intake, there were no speech 
or motor difficulties.  The veteran described a slight 
headache and an "odd" feeling, but stated that his symptoms 
had not worsened over the past week.  The initial impressions 
were possible stroke, aneurysm and ulnar nerve compression.  
A CT scan of the head, however, was negative for bleeds or 
other abnormalities.  The final impression rendered was 
parasthesias of the skin.  After a CVA or aneurysm was ruled 
out, the veteran was discharged in medically stable 
condition, and did not receive further unauthorized 
treatment.  The Board notes that in denying the veteran's 
claim for reimbursement, the VA Medical Center relied upon 
the final diagnostic impression, which was determined to be 
of a "non-urgent" nature.  The Board considers this to be 
competent medical evidence; however, there is significant 
documentation to conclude the veteran's condition upon 
admittance was believed to be of a possible emergent nature 
despite that his condition was ultimately found to be "non-
urgent" following medical diagnostic testing.  The Board 
finds that the probative medical evidence, including the 
veteran's credible statements, outweigh the final diagnostic 
impression concerning whether the veteran had an emergent 
medical condition at the time of his admission to the 
emergency room.  It was reasonable and prudent for the 
veteran to feel that a delay in seeking immediate medical 
attention would have been hazardous to life or health.

Having determined that the veteran's medical condition was 
emergent at the time he sought private medical attention, the 
remaining question before the Board is whether VA treatment 
was not feasibly available to the veteran at the time he 
received private treatment.  In this regard, the veteran 
asserts that VA treatment was not feasibly available because 
he was under the impression that he may be having a stroke 
and the nearest VA facility that could provide him adequate 
treatment in the event that he was having a stroke was 
located more than 100 miles away.  

The closest VA facility to the veteran's residence is an 
outpatient clinic, which is not able to provide the medical 
assistance required to diagnose and treat a possible CVA.  
Accordingly, it appears that had the veteran reported to his 
outpatient clinic, he would have had to have been transferred 
to the VA facility in Gainesville, the closest VA facility 
which has the requisite facilities to diagnose CVA's, which 
is located more than 100 miles away from the veteran's 
residence.  Or, the veteran would have been transferred to a 
private facility.  Given the veteran's history of three prior 
strokes, the fact that the veteran believed himself to 
possibly again be having a stroke, and the fact that the 
closest VA facility which had the requisite facilities to 
diagnose CVA's was located more than 100 miles away from the 
veteran's residence, the Board finds that at the time the 
veteran sought private medical treatment a VA facility was 
not feasibly available to him.

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment on May 20, 2005, 
because the preponderance of evidence shows that the 
treatment was for symptoms perceived to be so serious as to 
require immediate medical attention to avoid serious 
impairment and a VA facility was not feasibly available.  
Therefore, the Board concludes that the veteran is eligible 
for reimbursement for treatment at the Tallahassee Memorial 
Hospital on May 20, 2005, and the benefit sought on appeal is 
granted.  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.


ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment received in a non-VA facility on May 20, 2005, is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


